Case: 12-15973    Date Filed: 11/22/2013   Page: 1 of 6


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15973
                        Non-Argument Calendar
                      ________________________

                        Agency No. A089-964-934




DAN HUI ZHANG

                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (November 22, 2013)

Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-15973        Date Filed: 11/22/2013      Page: 2 of 6


       Dan Hui Zhang, a native and citizen of China, seeks review of the Board of

Immigration Appeals’ (BIA) order affirming the Immigration Judge’s (IJ) denial of

his application for asylum and withholding of removal under the Immigration and

Nationality Act (INA), and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (CAT).

Zhang argues the BIA and the IJ erred by concluding his past sufferings on account

of his religion did not amount to past persecution, and by concluding he failed to

demonstrate his fear of future persecution was objectively reasonable.1 After

review, we deny Zhang’s petition.

       When the BIA issues an opinion that does not expressly adopt the IJ’s

decision, we review only the BIA’s decision as the final agency judgment. See

Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005). We assess

an agency’s factual determinations under the extremely deferential substantial-

evidence test. Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en

banc). Under this test, we view “the record evidence in the light most favorable to

the agency’s decision and draw all reasonable inferences in favor of that decision.”




       1
          Zhang mentions that he is eligible for withholding of removal and CAT relief and
recites the relevant law, but does not provide any specific argument or citation to the record on
those issues. See Fed. R. App. P. 28(a)(9)(A). Accordingly, he has abandoned those issues.
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005). Regardless, these
claims would fail on the merits because Zhang cannot establish eligibility for asylum, and he has
not shown it is more likely than not he would be tortured if returned to China.
                                                2
              Case: 12-15973     Date Filed: 11/22/2013    Page: 3 of 6


Id. at 1027. Accordingly, to reverse a factual determination on appeal, the record

must not only permit another interpretation of the evidence, but compel it. Id.

      “To establish asylum based on past persecution, the applicant must prove

(1) that he was persecuted, and (2) that the persecution was on account of a

protected ground.” Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1351 (11th Cir.

2009) (alteration omitted). A showing of past persecution creates a rebuttable

presumption of a well-founded fear of future persecution. Id. An applicant may

also demonstrate a well-founded fear of future persecution by proving a

subjectively genuine and objectively reasonable fear of persecution due to

protected grounds. Id. at 1352. The applicant must present “specific, detailed

facts” that show a good reason to fear he “will be singled out for persecution.”

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005).

      Persecution is an extreme concept, and does not encompass mere

harassment. Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1290 (11th Cir. 2006). We

evaluate the harm that a petitioner suffered cumulatively and by considering the

totality of the circumstances on a case-by-case basis. Shi v. U.S. Att’y Gen., 707
F.3d 1231, 1235-36 (11th Cir. 2013). We have held that a beating in which the

petitioner suffered only scratches and bruises during a 36-hour detention combined

with threats of a future arrest did not compel the conclusion that the petitioner had

suffered past persecution. See Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1174


                                          3
               Case: 12-15973     Date Filed: 11/22/2013    Page: 4 of 6


(11th Cir. 2008). Additionally, in Kazemzadeh, we held that an alien’s testimony

that he suffered a five-hour interrogation and beating, coupled with the petitioner

being detained for four days, without evidence of physical harm, was not enough to

compel the conclusion that the petitioner suffered persecution as opposed to

harassment. 577 F.3d at 1352-53.

      By contrast, in Shi, Chinese officials interrupted a Christian church service

in the petitioner’s father’s home, arrested the petitioner, his father, and other

worshippers, and confiscated their Bibles. 707 F.3d at 1232. The officials

detained the petitioner for seven days and interrogated him. Id. at 1233. Shi was

slapped, told that he had been brainwashed, and eventually handcuffed to an iron

bar overnight in the rain, which left him ill. Id. We granted Shi’s petition for

review, holding that his case was “extreme enough to compel a finding that Shi

suffered past persecution on account of practicing his religion in China.” Id.

at 1236.

      Here, substantial evidence supports the BIA’s conclusion that Zhang was

ineligible for asylum protection. Zhang’s testimony does not compel the

conclusion that he suffered past persecution on account of his religion. See

Adefemi, 386 F.3d at 1026-27. The Chinese police detained Zhang on three

occasions and beat him twice, and during the detentions, Zhang received very little

food. These incidents, while deplorable, are more akin to harassment, see Djonda,


                                           4
              Case: 12-15973     Date Filed: 11/22/2013   Page: 5 of 6
514 F.3d at 1174; Kazemzadeh, 577 F.3d at 1352-53, rather than the “extreme”

level of persecution described in Shi, which included a weeklong detention and

handcuffing the petitioner to an iron bar overnight in the rain. 707 F.3d at 1232-33.

Accordingly, the BIA did not err by concluding Zhang had not suffered

mistreatment rising to the level of past persecution, thereby placing the burden on

him to prove a well-founded fear of future persecution. See Kazemzadeh, 577 F.3d

at 1353.

      Zhang did not satisfy his burden of showing his fear of persecution was

objectively reasonable given the conditions in his locality. Although Zhang’s

testimony supported his claim of a subjectively genuine fear that he would be

arrested if returned to China, the record does not compel the conclusion that this

fear was objectively reasonable. First, his mother, who was also a member of his

church, remained in China, and there was no evidence she had been arrested or

otherwise harmed. Second, Zhang has failed to show that persecution occurs in his

locality, given that interference with underground churches varies greatly from

locality to locality. At most, the record indicates that the government tends to

target religious leaders, as opposed to followers such as Zhang. Accordingly,

substantial evidence supports the BIA’s decision to deny Zhang asylum protection.

      PETITION DENIED.




                                          5
              Case: 12-15973    Date Filed: 11/22/2013   Page: 6 of 6


JORDAN, Circuit Judge, concurring.

    I am not sure that Kazemzadeh v. U.S. Attorney General, 577 F.3d 1341,

1352-53 (11th Cir. 2009), correctly decided the past persecution issue.        But

Kazemzadeh constitutes binding precedent, and given its holding, the record here

does not compel a finding of persecution under the applicable standard of review.




                                        6